

Exhibit 10.3
VANTIV, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE SHARE UNIT AWARD
You (“Participant”) have been granted an award (“Award”) of Performance Share
Units (“PSUs”) as set forth below. Each PSU represents one share of the
Company’s Class A common stock. The Award is granted under the Vantiv, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) and is subject to the terms
and conditions of the Plan, this Notice of Performance Share Unit Award
(“Notice”) and the Performance Share Unit Award Agreement (the “Award Agreement”
or “Agreement”) attached to this Notice. Unless otherwise defined in this Notice
or the Award Agreement, the terms defined in the Plan shall have the same
meanings in this Notice and the Award Agreement.
Participant Name:
 
Number of PSUs (“Target Award”):
 
Date of Grant:
 
Performance Period:
The three-year period commencing on January 1, 2013 and ending on December 31,
2015.
Performance Goals:
The Performance Goals are set forth in Exhibit 1 to the Award Agreement.
Vesting Date:
Subject to the limitations set forth in this Notice, the Plan and the Award
Agreement, the PSUs will vest on the third anniversary of the Date of Grant.

Additional Terms/Acknowledgements: By accepting (whether in writing,
electronically or otherwise) this Award, Participant acknowledges and agrees to
the following:
Participant understands that Participant’s employment with the Company is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), and
that nothing in this Notice, the Award Agreement or the Plan changes the at-will
nature of that relationship. Participant acknowledges that the PSUs are subject
to forfeiture until they vest and that vesting is subject to (a) the achievement
of the Performance Goals set forth in Exhibit 1 to the Award Agreement and (b)
Participant’s continued employment through the third anniversary of the Date of
Grant. Participant also understands that this Award is subject to the terms and
conditions of the Award Agreement to which this Notice is attached and the Plan,
both of which are incorporated herein by reference. Participant has read the
Award Agreement and the Plan, and agrees to be bound by the terms of such
documents, including the restrictive covenants contained therein. By accepting
this Award, Participant consents to the electronic delivery as set forth in the
Award Agreement and to participate in the Plan through an on-line or electronic
system maintained by the Company or a third party designated by the Company.






--------------------------------------------------------------------------------



VANTIV, INC.
2012 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
Pursuant to the Notice of Performance Share Unit Award (the “Notice”) and this
Performance Share Unit Award Agreement (“Agreement”), Vantiv, Inc. (the
“Company”) has granted you (“you” or “Participant”) an award (the “Award”) of
Performance Share Units (“PSUs”) under its 2012 Equity Incentive Plan (the
“Plan”). The Award is granted to you effective as of the Date of Grant set forth
in the Notice. Capitalized terms not explicitly defined in this Agreement or in
the Notice but defined in the Plan will have the same definitions as in the
Plan. The details of your Award, in addition to those set forth in the Notice
and the Plan, are as follows:
1.Grant of Performance Share Units. Pursuant to Section 9 of the Plan, the
Company hereby grants to the Participant an Award for the target number of PSUs
set forth in the Notice (the “Target Award”). Each PSU represents the right to
receive one share (“Share”) of the Company’s Class A common stock, subject to
the terms and conditions set forth in this Agreement and the Plan. The number of
PSUs that the Participant actually earns for the Performance Period (up to a
maximum of 200% of the Target Award) will be determined by the level of
achievement of the Performance Goals in accordance with Exhibit 1 attached
hereto.
2.    Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2013 and ending on December
31, 2015.
3.    Performance Goals.
3.1    The number of PSUs earned by the Participant for the Performance Period
will be determined at the end of the Performance Period based on the level of
achievement of the Performance Goals in accordance with Exhibit 1. All
determinations of whether Performance Goals have been achieved, the number of
PSUs earned by the Participant, and all other matters related to this Agreement
shall be made by the Committee in its sole discretion.
3.2    Promptly following completion of the Performance Period, the Committee
will review and certify in writing (a) whether, and to what extent, the
Performance Goals for the Performance Period have been achieved, and (b) the
number of PSUs that the Participant shall earn, if any, subject to compliance
with the requirements of Section 4.
4.    Vesting of PSUs. The PSUs are subject to forfeiture until they vest.
Except as otherwise provided herein, the PSUs will vest and become
nonforfeitable on the third anniversary of the Grant Date, subject to (a) the
achievement of the Performance Goals for payout set forth in Exhibit 1 attached
hereto, and (b) the Participant’s Continuous Service Status from the Grant Date
through the third anniversary of the Grant Date. The actual number of PSUs that
vest and become payable under this Agreement shall be determined by the
Committee based on the level of achievement of the Performance Goals set forth
in Exhibit 1 and shall be rounded down to the nearest whole PSU.
5.    Payment of PSUs. Subject to the terms and conditions of the Plan and this
Agreement and following approval by the Committee, payment in respect of vested
PSUs shall be made in Shares and shall occur as soon as administratively
practicable (but not later than 74 days) after the last day of the performance
period. On such date, the Company shall issue and deliver to the Participant the
number of Shares (rounded down to the nearest whole Share) equal to the number
of vested PSUs, less any taxes or other deductions in accordance with Section
12.
6.    Effect of Termination of Employment on PSUs.
6.1    Except as provided in this Section 6 or Section 7 below, if the
Participant’s Continuous Service Status terminates for any reason at any time
before the PSUs have vested, the PSUs shall be automatically forfeited and
cancelled upon such termination of Continuous Service Status and neither the
Company nor any Affiliate shall have any further obligations to the Participant
under this Agreement.
6.2    Death or Disability. Notwithstanding Section 6.1, if the Participant’s
Continuous Service Status terminates during the Performance Period as a result
of the Participant’s death or Disability, the Participant will become fully
vested on such date in a pro rata portion of the Target Award and Participant or
Participant’s estate, as the case may be,

2

--------------------------------------------------------------------------------



will receive a corresponding number of Shares as soon as administratively
possible thereafter. Such pro rata portion shall be calculated by multiplying
the Target Award by a fraction, the numerator of which equals the number of
months that the Participant was employed during the Performance Period
(including full credit for partial months) and the denominator of which equals
the total number of months in the Performance Period. Notwithstanding the
foregoing, the Committee reserves the right to cash-settle some or all the PSUs
based on the Fair Market Value, as of the vesting date, of the applicable
Shares.
6.3    Involuntary termination without Cause. Notwithstanding Section 6.1, if
the Participant’s Continuous Service Status terminates during the final year of
the Performance Period as a result of the Participant’s termination by the
Company without Cause (as defined below), the PSUs will vest in accordance with
Section 4 subject to (x) achievement of the Performance Goals as if the
Participant’s Continuous Service Status had not terminated, (y) a pro rata
reduction calculated by multiplying the number of PSUs that Participant would
have earned had the Participant’s Continuous Service Status not terminated by a
fraction, the numerator of which equals the number of months that the
Participant was employed during the Performance Period (including full credit
for partial months) and the denominator of which equals the total number of
months in the Performance Period, and (z) compliance with the restrictive
covenants set forth in Section 13. Vested PSUs will be paid upon completion of
the Performance Period based on the level of performance achieved as of the end
of such Performance Period in accordance with Section 5. If the Participant is a
participant in the Company’s Executive Severance Policy, as the same may be
amended from time to time, the provisions of this Section 6.3 shall also apply
to a termination by the Participant for “Good Reason.” Notwithstanding the
foregoing, the Committee reserves the right to cash-settle some or all the PSUs
based on the Fair Market Value, as of the vesting date, of the applicable
Shares.
6.4    Retirement. Notwithstanding Section 6.1, if the Participant’s Continuous
Service Status terminates during the Performance Period due to Participant’s
Retirement (as defined below), the PSUs will vest in accordance with Section 4
subject to (x) achievement of the Performance Goals as if the Participant’s
Continuous Service Status had not terminated, (y) a pro rata reduction
calculated by multiplying the number of PSUs that Participant would have earned
had the Participant’s Continuous Service Status not terminated by a fraction,
the numerator of which equals the number of months that the Participant was
employed during the Performance Period (including full credit for partial
months) and the denominator of which equals the total number of months in the
Performance Period, and (z) compliance with the restrictive covenants set forth
in Section 13. Vested PSUs will be paid upon completion of the Performance
Period based on the level of performance achieved as of the end of such
Performance Period in accordance with Section 5. Notwithstanding the foregoing,
the Committee reserves the right to cash-settle some or all the PSUs based on
the Fair Market Value, as of the vesting date, of the applicable Shares.
6.5    Definition of “Retirement.” For purposes of this Agreement, “Retirement”
means retirement from active employment with the Company or an Affiliate at or
after (i) age 65 or (ii) age 55 having completed 5 years of Continuous Service
Status as an Employee. Section 6.4 does not apply if Participant is terminated
for Cause (as defined below) or gross misconduct. If Participant retires and
does not meet the definition of Retirement, he or she will be considered to have
resigned. Any disputes as to what constitutes “Retirement” shall be conclusively
determined by the Committee or its delegate.
6.6    Definition of “Cause.” For purposes of this Agreement, except as
otherwise provided in a written employment or severance agreement between the
Participant and the Company or a severance plan of the Company covering the
Participant (including a change in control severance agreement or plan), “Cause”
shall mean any one or more of the following, (i) gross negligence or willful
misconduct of a material nature in connection with the performance of the
Participant’s duties, (ii) an indictment or conviction for (or pleading guilty
or nolo contendere to) a felony, (iii) a non-de minimus intentional act of
fraud, dishonesty or misappropriation (or attempted misappropriation) of the
Company’s or any of its Affiliates’ funds or property; (iv) the Company or any
of its Affiliates having been ordered or directed by any federal or state
regulatory agency with jurisdiction to terminate or suspend the Participant’s
employment and such order or directive has not been vacated or reversed upon
appeal; or (v) a violation of Section 13 hereof or any similar covenant or
agreement between the Participant and the Company or an Affiliate; (vi) the
Participant’s breach of any of material obligations in his or her employment
agreement or offer letter; (vii) the Participant’s breach of his fiduciary
duties as an officer or director of the Company or any of its Affiliates; or
(viii) the Participant’s continued failure or refusal after written notice from
the chief executive officer or his delegate (or the Board, in the case of the
chief executive

3

--------------------------------------------------------------------------------



officer) to implement or follow the direction of the chief executive officer or
his delegate (or the Board, as applicable). Any disputes as to what constitutes
“Cause” shall be conclusively determined by the Committee or its delegate.
6.7    Release and Waiver of Claims. The special vesting provisions of this
Section 6 are conditioned on and subject to Participant delivering a release and
waiver of claims in form and substance satisfactory to the Company.
7.    Effect of a Change of Control.
7.1    General Rule. Subject to Section 7.2, in the event of a Change of
Control, the PSUs shall become fully vested as of the date of the Change of
Control at (x) Target (if the Change of Control occurs prior to the 18-month
anniversary of the first day of the Performance Period) or (y) actual
performance based on the level of achievement of the Performance Goals in
accordance with Exhibit 1 (if the Change of Control occurs after the 18-month
anniversary of the first day of the Performance Period), in each case without
pro-ration for the percentage of the Performance Period that has elapsed. For
the avoidance of doubt, in connection with such vesting, each PSU will be
eligible to receive the same per share transaction consideration being offered
to common stockholders generally pursuant to the Change of Control; or,
alternatively, the Committee may cancel the Participant’s PSUs and pay to the
Participant, in cash or stock, or any combination thereof, the value of such
PSUs based upon the price per Share received or to be received by other
stockholders of the Company in the Change of Control.
7.2    Special Rule if Successor Assumes PSUs. Notwithstanding Section 7.1, if
the Successor Corporation in a Change of Control agrees to honor or assume the
PSUs on substantially equivalent contractual and financial terms, or agrees to
grant a Substitute Award on substantially equivalent contractual and financial
terms, the PSUs that would otherwise have vested in accordance with Section 7.1
above will instead be converted as of the date of the Change of Control to
time-based restricted stock that cliff-vests on the last day of the Performance
Period subject to Participant’s Continuous Service Status through such date;
provided, however, that if, prior to the last day of the Performance Period, the
Participant dies or becomes Disabled or is terminated without Cause (as defined
above) or terminates for “Good Reason” (as defined under the terms of any
employment agreement or severance policy to which or under which the Participant
is a party or participant), the restricted stock shall vest in full as of the
date of such termination. Any determination of whether assumed PSUs or
Substitute Awards are on “substantially equivalent contractual and financial
terms” will be conclusively determined by the Committee.
8.    Transferability. Subject to any exceptions set forth in this Agreement or
the Plan, the PSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant, except by will or the laws of descent and distribution, and upon
any such transfer by will or the laws of descent and distribution, the
transferee shall hold such PSUs subject to all of the terms and conditions that
were applicable to the Participant immediately prior to such transfer.
9.    Stockholder Rights; Dividend Equivalents.
9.1    Except as otherwise provided herein, unless and until such time as Shares
are issued in settlement of vested PSUs, Participant shall not have any rights
of a stockholder with respect to the Shares underlying the PSUs, including, but
not limited to, voting rights.
9.2    As of any date that the Company pays an ordinary cash dividend on its
Shares, the Company will increase the number of PSUs hereunder (i.e., by
increasing the Target Award) by the number of shares that represent an amount
equal to the per share cash dividend paid by the Company on its Shares
multiplied by the number of target PSUs held by the Participant as of the
related dividend payment record date. Any such additional PSUs shall be subject
to the same vesting, forfeiture, payment, termination and other terms,
conditions and restrictions as the original PSUs to which they relate. No
additional PSUs shall be granted with respect to any PSUs which, as of the
record date, have either been paid or terminated.
10.    No Right to Continued Service. Nothing in the Plan or this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
subsidiary or Affiliate of the Company, to terminate Participant’s service, for
any reason, with or without cause.

4

--------------------------------------------------------------------------------



11.    Adjustments. If any change is made to the outstanding Shares or the
capital structure of the Company, if required, the PSUs shall be adjusted or
terminated in any manner as contemplated by Section 5 of the Plan.
12.    Tax Liability and Withholding.
12.1    The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Participant
pursuant to the Plan, the amount of any required withholding taxes in respect of
the PSUs and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. In this
regard, the Participant authorizes the Company to withhold Shares from the
Shares that otherwise would be issued or delivered to the Participant in respect
of the PSUs; provided, however, that no Shares shall be withheld with a value
exceeding the minimum amount of tax required to be withheld by law. The
Committee may permit Participant to satisfy any federal, state or local tax
withholding obligation by any of the following additional means, or by a
combination of such means:
(a)    tendering a cash payment;
(b)    “sell to cover;”
(c)    delivering to the Company previously owned and unencumbered Shares; or
(d)    any other arrangement approved by the Committee.
One or more of these methods may not be available to the Participant (or may be
unavailable during a specified period) should the Company determine that its
availability will or could violate the terms of any relevant law or regulation.
12.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the PSUs or the
subsequent sale of any shares, and (b) does not commit to structure the PSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items. . In the
event the Company’s obligation to withhold arises prior to the delivery of
shares or it is determined after the delivery of shares that the amount of the
Company’s withholding obligation was greater than the amount withheld by the
Company, Participant agrees to hold the Company harmless from any failure by the
Company to withhold the proper amount. The Company may refuse to deliver the
shares if the Participant fails to comply with his or her obligations in
connection with the tax withholding as described in this Section 12.
13.    Restrictive Covenants.
A.    Participant’s Covenants.
1.    Non-Competition. During the Restricted Period (as defined below),
Participant shall not compete in any manner, either directly or indirectly,
whether for compensation or otherwise, with the Business of the Company, as
further described below. The parties agree that the following activities
(without limitation) will be deemed to be competing:
(a)    producing, developing, marketing, rendering services for, handling,
recommending, analyzing or accepting orders for products or services competitive
with the Business of the Company, or assist others to produce, develop, market,
or render such services or products; or
(b)    accepting employment from or having any other relationship (including,
without limitation, through owning, managing, operating, controlling or
consulting) with any person or entity that directly or indirectly produces,
develops or markets a product, process, or service which is competitive with
those products, processes, or services constituting the Business of the Company,
whether existing or planned for the future, provided, however, that it shall not
be a violation of this Agreement for Participant to have beneficial ownership of
less than 1% of the outstanding

5

--------------------------------------------------------------------------------



amount of any class of securities listed on a national securities exchange or
quoted on an inter-dealer quotation system; or
(c)    taking any other action that is likely or intended to result directly or
indirectly in prospective or actual customers of the Company purchasing
products, processes, or services which are competitive with those products,
processes, or services constituting the Business from a competitor of the
Company; or
(d)    accepting any job or engagement in which Participant may be in a position
to use or disclose Confidential Information regarding the Business of which
Participant acquired knowledge or to which Participant had access while employed
by the Company.
The parties expressly agree that the foregoing list of activities is
illustrative and non-exhaustive, and shall not limit Company’s right to
protection from other activities that are competitive with the Business of the
Company. In recognition of the national scope of the Company’s Business, in that
it provides products and services to customers throughout the United States of
America, Participant agrees that the foregoing restriction(s) shall be
applicable throughout the United States of America. Participant agrees that such
geographic restriction is reasonable.
2.    Non-Solicitation. During the Restricted Period, Participant agrees that
Participant will not, either on Participant’s own behalf or on behalf of any
other person or entity, directly or indirectly, (a) solicit any person or entity
that is a customer of the Business or the Company, or has been a customer of the
Company during the prior eighteen (18) months, to purchase any products or
services the Business or the Company provided or provides to the customer, (b)
interfere with any of the Business’s or the Company’s business relationships, or
(c) directly or indirectly solicit, divert, entice or take away any potential
customer identified, selected or targeted by the Business or the Company with
whom Participant had contact, involvement or responsibility during Participant’s
employment with the Company and/or its Affiliates, or attempt to do so for the
sale of any product or service that competes with a product or service offered
by the Business or the Company.
3.    No-Hire. During the Restricted Period, Participant agrees that Participant
will not, either on Participant’s own behalf or on behalf of any other person or
entity, directly or indirectly, hire, solicit or encourage to leave the employ
of the Company or any of its Affiliates any person who is then an employee of
the Company or its Affiliates or was such an employee within twelve (12) months
of the date of such hiring, soliciting, or encouragement to leave.
4.    Confidentiality. The Participant will not at any time (whether during or
after the Participant’s employment with the Company) disclose, divulge, transfer
or provide access to, or use for the benefit of, any third party outside the
Company (other than as necessary to perform the Participant’s employment duties)
any Confidential Information without prior authorization of the Company. Upon
termination of the Participant’s employment for any reason, the Participant
shall return to the Company any and all Confidential Information and other
property of the Company or its Affiliates in the Participant’s possession or
control.
5.    Non-Disparagement. Participant agrees not to take any action or to make
any statement, written or oral, that disparages or criticizes the business or
management of the Company or any of its Affiliates, or any of their respective
directors, officers, agents, employees, products or services.
B.    Certain Definitions. For purposes of Section 13.A, the following
definitions apply.
1.    “Business” means (i) merchant processing services (including payment
authorization, clearing and settlement for credit, debit, check authorization
and truncation), (ii) gift, private label, stored value and prepaid card
processing, (iii) electronic funds transfer services to business customers
(including debit and ATM card processing and driving services, PIN and signature
debit transaction authorization settlement and exception processing, (iv)
payment and ATM network switching services (including the Jeanie network), (v)
credit and debit card production, activation, replacement and related management
services (including on an outsourced basis), (vi) payments-related reselling
services, (vii) other value added services (including fraud detection,
prevention and management services) relating to the foregoing, (viii)
promotional messaging service relating to the foregoing, (ix) debit portfolio
management services related to the foregoing, and (x) data processing services
related to the foregoing.

6

--------------------------------------------------------------------------------



2.    “Confidential Information” shall mean information or material of the
Company which is not generally available to or used by others, or the utility or
value of which is not generally known or recognized as standard practice,
whether or not the underlying details are in the public domain, including:
(A) information or material relating to the Company and its business as
conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated services, products or software; customers or prospective
customers; relations with business partners or prospective business partners; or
research, engineering, development, manufacturing, purchasing, accounting, or
marketing activities; (B) information or material relating to the Company’s
inventions, improvements, discoveries, “know-how,” technological developments,
or unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s services, products or software;
(C) information on or material relating to the Company which when received is
marked as “proprietary,” “private,” or “confidential”; (D) trade secrets of the
Company; (E) software of the Company in various stages of development, software
designs, web-based solutions, specifications, programming aids, programming
languages, interfaces, visual displays, technical documentation, user manuals,
data files and databases of the Company; and (F) any similar information of the
type described above which the Company obtained from another party and which the
Company treats as or designates as being proprietary, private or confidential,
whether or not owned or developed by the Company. Notwithstanding the foregoing,
“Confidential Information” does not include any information which is properly
published or in the public domain; provided, however, that information which is
published by or with the aid of Participant outside the scope of employment or
contrary to the requirements of this Agreement will not be considered to have
been properly published, and therefore will not be in the public domain for
purposes of this Agreement.
3.    “Restricted Period” means the period of Participant’s employment by the
Company or one of its Affiliates and twelve (12) months following termination of
such employment for any reason (eighteen months in the case of the Company’s
chief executive officer).
C.Representations, Warranties and Acknowledgements. Participant acknowledges
that Participant’s services are of a special, unique and extraordinary
character, and Participant’s position with the Business and the Company places
Participant in a position of confidence and trust with the customers, suppliers,
vendors, employees and agents of the Company.
1.    Participant also acknowledges that businesses that are competitive with
the Company include, but are not limited to, any businesses which are engaged in
the Business or any other lines of business that the Company may engage in the
future. Participant further acknowledges that the nature of the Business and the
other businesses of the Company are national in scope.
2.    Participant represents and warrants to the Company that Participant is not
a party to any agreement, commitment, arrangement or understanding (whether oral
or written) that in any way conflicts with or limits Participant’s ability to
commence or continue to render services to the Company or that would otherwise
limit Participant’s ability to perform all responsibilities in accordance with
the terms and subject to the conditions of Participant’s employment.
D.    Remedies. If Participant breaches any provision of Section 13.A hereof,
all outstanding PSUs, whether vested or unvested, shall be immediately forfeited
and cancelled and the Participant shall immediately return to the Company the
Shares previously received in settlement of any vested PSUs or the pre-tax
income derived from any disposition of the Shares previously received in
settlement of the PSUs. Participant hereby further consents and agrees that in
the event of breach or threatened breach by Participant of any provision of
Section A hereof, the Company shall be entitled to (a) temporary and preliminary
and permanent injunctive relief and without the posting any bond or other
security, (b) damages and an equitable accounting of all earnings, profits and
other benefits arising from such violation, (c) recovery of all attorney’s fees
and costs incurred by the Company in obtaining such relief, (d) cessation and
repayment of any severance benefits paid to Participant pursuant to any
agreement with the Company, including any employment agreement, severance
benefit agreement, plan or program of the Company, and (e) any other legal and
equitable relief to which it may be entitled, including any and all monetary
damages which the Company may incur as a result of said breach or threatened
breach. The Company may pursue any remedy available, including declaratory
relief, concurrently or consecutively in any order, and the pursuit of one such
remedy at any time will not be deemed an election of remedies or waiver of the
right to pursue any other remedy.

7

--------------------------------------------------------------------------------



E.    Early Resolution Conference.    The provisions of this Section 13 are
understood to be clear and enforceable as written and are entered into by
Participant and the Company on that basis. However, should Participant later
believe any provision in this Section 13 to be unclear, unenforceable, or
inapplicable to activity that Participant intends to engage in, Participant will
first notify the Company in writing and meet with a Company representative and a
neutral mediator (if the Company elects to retain one at its expense) to discuss
resolution of any disputes between the parties. Participant will provide this
notification at least fourteen (14) days before Participant engages in any
activity on behalf of a competing business or engages in other activity that
could foreseeably fall within a questioned restriction. Any professional
activity related to the electronic payments industry in any way shall fall
within the scope of this obligation. The failure to comply with this requirement
shall waive Participant's right to challenge the reasonable scope, clarity,
applicability, or enforceability of this Section 13 and its restrictions at a
later time. All rights of Participant and the Company will be preserved if the
early resolution conference requirement is complied with even if no agreement is
reached in the conference.
F.    Governing Law. Notwithstanding Section 15 or any other provision in this
Agreement or the Plan to the contrary, because the Company is headquartered in
the State of Ohio, the provisions of this Section 13 of the Agreement shall be
governed by, and construed in accordance with, the laws of the State of Ohio
without regard to the choice of law rules of any state, including any state in
which Participant works.
G.    Miscellaneous.
1.    If any provision or clause of this Section 13, or portion thereof, shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable in such jurisdiction, the remainder of such provisions shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. It is the intention of the parties that, if any court construes
any provision or clause of this Section 13, or any portion thereof, to be
illegal, void or unenforceable because of the duration of such provision or the
area or matter covered thereby, such court shall reduce the duration, area, or
matter of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.
2.    This Section 13 may not be changed or terminated orally and can only be
changed by an agreement in writing signed by the Company and the Participant.
14.    Compliance with Law. The issuance and transfer of Shares in connection
with the PSUs shall be subject to compliance by the Company and the Participant
with all applicable requirements of federal and state securities laws and with
all applicable requirements of any stock exchange on which the Company’s Shares
may be listed. No Shares shall be issued or transferred unless and until any
then applicable requirements of state and federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel.
15.    Governing Law; Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law. Except as provided in Section 13, this Agreement
and all acts and transactions pursuant hereto and the rights and obligations of
the parties hereto shall be governed, construed and interpreted in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of law. Any legal suit, action or proceeding arising out of or
relating to this Agreement shall be instituted in federal or state court in
Hamilton County, Ohio, and each party hereto waives any objection which it may
now or hereafter have to the laying of venue of any such suit, action or
proceeding and each party hereto irrevocably submits to the exclusive
jurisdiction of any such court in any suit, action or proceeding.
16.    Interpretation; Amendment; Enforcement of Rights. Any conflict between
this Agreement and the Plan will be resolved in favor of the Plan. Any dispute
regarding the interpretation of this Agreement or the Plan shall be submitted by
the Participant or the Company to the Committee for review. The resolution of
such dispute by the Committee shall be final and binding on the Participant and
the Company. No modification of or amendment to this Agreement, nor any waiver
of any rights under this Agreement, shall be effective unless in writing and
signed by the parties to this Agreement; provided, however, that the Committee
has the right to amend, alter, suspend, discontinue or cancel the PSUs,
prospectively or retroactively; provided further, that, no such amendment shall
adversely affect the Participant’s material rights under this Agreement without
the Participant’s consent. No course of dealing or any delay on the part of the
Company or the Participant in exercising any rights hereunder shall operate as a
waiver of any such rights.  No waiver

8

--------------------------------------------------------------------------------



of any default or breach of this Agreement shall be deemed a continuing waiver
of any other breach or default.  No course of dealing or any delay on the part
of the Company in exercising similar rights with regard to other participants
shall operate as a waiver of any rights hereunder..
17.    PSUs Subject to Plan. This Agreement is subject to the Plan as approved
by the Company’s stockholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
18.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant’s beneficiaries, executors, administrators and the person(s)
to whom the PSUs may be transferred by will or the laws of descent or
distribution.
19.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
20.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the PSUs in this Agreement does not create any contractual right or
other right to receive any PSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with the Company.
21.    Section 162(m). To the extent that payments under this Agreement are
intended to constitute “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code, this Award shall be construed and
administered in a manner consistent with such intent.
22.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. In addition and notwithstanding
anything to the contrary in this Agreement, we reserve the right to revise this
Agreement as we deem necessary or advisable, in our sole discretion and without
your consent, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A in connection with
this award of PSUs. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code. For purposes of this Agreement, “Section 409A” means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
23.    No Impact on Other Benefits. The value of the Participant’s PSUs is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.
24.    Acknowledgement. The Company and the Participant acknowledge and agree
that the Award is granted under and governed by the Plan and the provisions of
the Notice and this Agreement. The Participant: (i) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (ii) represents that the Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the Award subject to all of the terms and conditions set forth herein
and those set forth in the Plan and the Notice.
25.    Electronic Delivery and Acceptance. By accepting this Award, the
Participant consents to the electronic delivery of the Notice, this Agreement,
the Plan, account statements, Plan prospectuses, and any other documents,
communications or information related to or that the Company may be required to
deliver in connection with the Plan, the Award or the Shares. Electronic
delivery of a document may be via e-mail, by reference to a location on the
Company’s intranet site or the internet site of a third party involved in
administering the Plan, or such other delivery determined

9

--------------------------------------------------------------------------------



at the Company’s discretion. Participant also consents and agrees to participate
in the Plan through an on-line or electronic system maintained by the Company or
a third party involved in administering the Plan. This Agreement will be deemed
to be signed by Participant upon the electronic grant acceptance by Participant
of the Notice of PSU Award to which it is attached.
26.    Repayment Obligation. In the event that (i) the Company issues a
restatement of financial results to correct a material error and (ii) the
Committee determines, in good faith, that Participant’s fraud or willful
misconduct was a significant contributing factor to the need to issue such
restatement and (iii) some or all of the PSUs that were granted and/or earned
during the three year period prior to such restatement would not have been
granted and/or earned, as applicable, based upon the restated financial results,
the Participant shall immediately return to the Company the Shares issued in
settlement of the PSUs or the pre-tax income derived from any disposition of the
Shares previously received in settlement of the PSUs that would not have been
granted and/or earned based upon the restated financial results (the “Repayment
Obligation”). This Repayment Obligation shall be in addition to any compensation
recovery policy that may be adopted by the Company or by the Committee pursuant
to the Plan, or is otherwise required by applicable law or the rules of the
Securities and Exchange Commission.
27.     Confidentiality. By accepting this Award, Participant agrees to keep
confidential the existence of, and any information concerning, a dispute,
controversy or claim arising out of or relating to or concerning the Plan or
this Agreement, except that Participant may disclose information concerning such
dispute, controversy or claim to the court that is considering such dispute,
controversy or claim and to his or her legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute, controversy or claim).

10

--------------------------------------------------------------------------------



EXHIBIT 1
2013 PERFORMANCE SHARE AWARDS
Performance Period
The Performance Period is the three-year period beginning January 1, 2013 and
ending December 31, 2015.
Performance Goals
The number of PSUs earned shall be determined by reference to the Company’s
cumulative compound annual growth rate over the Performance Period in: 1) net
revenue, which will determine the vesting of 30% of the performance shares; and
2) adjusted cash net income per share, which will determine the vesting of 70%
of the performance shares.
Determining PSUs Earned
Except as otherwise provided in the Plan or the Agreement, the number of PSUs
earned with respect to the Performance Period shall be determined as follows:
Net Revenue (30%)
Adjusted Cash Net Income Per Share(a) (70%)
Cumulative Compound Annual Growth Rate
Shares Earned as a Percent of Target Award(1)
Cumulative Compound Annual Growth Rate
Shares Earned as a Percent of Target Award(1)
% and above
200% (maximum)
% and above
200% (maximum)
%
100% (target)
%
100% (target)
%
50% (threshold)
%
50% (threshold)
Below %
0
Below %
0

(a) Excluding dilutive effects of warrant held by Fifth Third Bank.
(1) For performance between the established levels, the number of performance
shares earned will be based on linear interpolation between such levels.
Award Range
Depending on the Company’s performance against the Performance Goals, the
Participant may earn between 0% and 200% of the Target Award.
Determining Target Award
The target number of performance shares (the Target Award) is determined on the
date of grant by dividing the dollar amount of the target award by the closing
price of the Company’s Class A common stock on the date of grant.

11